[Cite as Disciplinary Counsel v. Hoague, ___ Ohio St.3d ___, 2022-Ohio-972.]




                        DISCIPLINARY COUNSEL v. HOAGUE.
[Cite as Disciplinary Counsel v. Hoague, ___ Ohio St.3d ___, 2022-Ohio-972.]
     (No. 2019-1371—Submitted March 24, 2022—Decided March 28, 2022.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Michael Christopher Hoague,
Attorney Registration No. 0024771, last known business address in Delaware,
Ohio.
        {¶ 2} The court coming now to consider its order of March 11, 2020,
wherein the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent
from the practice of law for a period of two years, with no credit for the time he
served under the interim felony suspension imposed on December 12, 2017, finds
that respondent has substantially complied with that order and with the provisions
of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
        {¶ 5} For earlier case, see Disciplinary Counsel v. Hoague, 159 Ohio
St.3d 353, 2020-Ohio-847, 150 N.E.3d 939.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                  _________________